DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6, 8-10, and 15 of U.S. Patent No. 10,951,470 (herein called “the ’470 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’470 Patent.
Regarding claim 1 of the present application, claim 1 of the ’470 Patent contains every element and thus anticipates claim 1 of the present application.  
Specifically, claim 1 of the ’470 Patent discloses a system, comprising: 
a processor (see 26:20 of the ’470 Patent); and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to (see 26:21-24 of the ’470 Patent): 
receive information reported by one or more gateway nodes in a Bluetooth mesh network regarding an unprovisioned Bluetooth device (see 26:25-27 of the ’470 Patent); 
determine timing information associated with the received information reported by the one or more gateway nodes (see 26:28-36 of the ’470 Patent, which is a broader version of this limitation); 
generate provisioning data for the unprovisioned Bluetooth device (see 26:37-38 of the ’470 Patent); 
determine a destination Bluetooth gateway node, based at least in part on the determined timing information, from among the one or more gateway nodes reporting the received information to which to issue the generated provisioning data (see 26:39-42 of the ’470 Patent); and 
issue the generated provisioning data to the destination Bluetooth gateway node so that the destination Bluetooth gateway node can perform a provisioning operation directed at the unprovisioned Bluetooth device (see 26:43-47 of the ’470 Patent).
Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’470 Patent in that it omits one or more elements of claim 1 of the ’470 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 2 of the present application, claim 1 of the ’470 Patent discloses the claim limitations (see 26:32-36, which indicates that the determination of the selected gateway node is based in part on the time that the gateway node reported the information).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 3 of the present application, claim 1 of the ’470 Patent discloses the claim limitations (see 26:28-31, which indicates that a timer is started based on the time at which the reported information is received).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 4 of the present application, claim 1 of the ’470 Patent discloses the claim limitations (see 26:28-36).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 5 of the present application, claim 4 of the ’470 Patent discloses the claim limitations (see 26:53-55).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 6 of the present application, claim 5 of the ’470 Patent discloses the claim limitations (see 26:56-58).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 7 of the present application, claim 6 of the ’470 Patent discloses the claim limitations (see 26:59-61).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 8 of the present application, claim 8 of the ’470 Patent discloses the claim limitations (see 26:66-27:2).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 9 of the present application, claim 9 of the ’470 Patent discloses the claim limitations (see 27:3-7).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 10 of the present application, claim 10 of the ’470 Patent discloses the claim limitations (see 27:8-12).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Regarding claim 11 of the present application, claim 15 of the ’470 Patent discloses the claim limitations (see 279:28-31).  Therefore, the claim is similarly rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9, 11-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0150362 to Clemenson et al in view of U.S. Patent Application Publication 2019/0037470 to Yeh et al.

Regarding claim 1: Clemenson discloses a system, comprising: 
a processor (see the processor discussed in paragraph 0065 and shown in Figure 2A, for example); and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to (see paragraph 0065, for example, which indicates that a memory storing instructions is coupled to the processor in the server): 
receive information reported by one or more gateway nodes in a network regarding an unprovisioned device (disclosed throughout in the access point sending the detected hardware address of a client device to the server; see abstract and step 604 of Figure 6, for example); 
determine timing information associated with the received information reported by the one or more gateway nodes (see [0016] and [0089], which indicates that the server determines the provisioning information based on a usage time associated with the terminal; this usage time is related to the unprovisioned device and thus associated with the received information about the unprovisioned device); 
generate provisioning data for the unprovisioned device (disclosed throughout; see the abstract and steps 608-610 of Figure 6, for example); 
determine a destination gateway node, based at least in part on the determined timing information, from among the one or more gateway nodes reporting the received information to which to issue the generated provisioning data (disclosed throughout; the server determines the prospective AP to which the provisioning profile will be transmitted; see paragraph 0110, for example); and 
issue the generated provisioning data to the destination gateway node so that the destination gateway node can perform a provisioning operation directed at the unprovisioned device (disclosed throughout; see the abstract and paragraph 0110, for example).
Clemenson does not disclose the limitation that the wireless network is a Bluetooth mesh network or the limitation that the unprovisioned device and gateway node are Bluetooth devices.  However, Yeh discloses a system for determining routes through a mesh network including when new devices are added or detected.  The mesh network can be a Bluetooth network as indicated in paragraph 0052, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clemenson to use a Bluetooth mesh network.  The rationale for doing so would have been to improve the interoperability of the system of Clemenson by supporting the Bluetooth standard and thus increasing the number of applications and devices to which it can connect.

Regarding claim 12: Clemenson discloses a gateway node in a Bluetooth mesh network, comprising:
a processor (see processor 210 of Figure 2B, for example); and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to (see storage/memory 212 of Figure 2B and [0068]-[0069], for example): 
detect an unprovisioned device in a signal coverage area (disclosed throughout; see the abstract and step 602 of Figure 6, for example); 
report information associated with the unprovisioned device to a server node in the network (disclosed throughout in the access point sending the detected hardware address of a client device to the server; see the abstract and step 604 of Figure 6, for example); and
perform a provisioning operation directed at the unprovisioned device based at least in part on data, generated by the server node, that is required by the unprovisioned device to access the network (disclosed throughout; see the abstract, steps 614 and 616 of Figure 6, and [0110], for example).
Clemenson does not disclose the limitation that the wireless network is a Bluetooth mesh network or the limitation that the unprovisioned device and gateway node are Bluetooth devices.  However, Yeh discloses a system for determining routes through a mesh network including when new devices are added or detected.  The mesh network can be a Bluetooth network as indicated in paragraph 0052, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clemenson to use a Bluetooth mesh network.  The rationale for doing so would have been to improve the interoperability of the system of Clemenson by supporting the Bluetooth standard and thus increasing the number of applications and devices to which it can connect.

Regarding claim 20: Clemenson discloses a method, comprising: 
detecting an unprovisioned device in a signal coverage area (disclosed throughout; see the abstract and step 602 of Figure 6, for example); 
reporting information associated with the unprovisioned device to a server node in a network (disclosed throughout in the access point sending the detected hardware address of a client device to the server; see the abstract and step 604 of Figure 6, for example); and 
performing a provisioning operation directed at the unprovisioned device based at least in part on data, generated by the server node, that is required by the unprovisioned device to access the network (disclosed throughout; see the abstract, steps 614 and 616 of Figure 6, and [0110], for example).
Clemenson does not disclose the limitation that the wireless network is a Bluetooth mesh network or the limitation that the unprovisioned device and gateway node are Bluetooth devices.  However, Yeh discloses a system for determining routes through a mesh network including when new devices are added or detected.  The mesh network can be a Bluetooth network as indicated in paragraph 0052, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clemenson to use a Bluetooth mesh network.  The rationale for doing so would have been to improve the interoperability of the system of Clemenson by supporting the Bluetooth standard and thus increasing the number of applications and devices to which it can connect.

Regarding claim 5: Clemenson, modified, discloses the limitation: wherein the received information includes a universally unique identifier associated with the unprovisioned Bluetooth device (see paragraph 0053, for example, which discloses that the hardware address is a universally unique identifier such as a MAC address, manufacturer’s identifier, serial number, etc.).

Regarding claim 6: Clemenson, modified, discloses the limitation that the universally unique identifier is a Bluetooth device product identifier or a media access control address (see paragraph 0053, for example, which indicates that the universally unique identifier is a media access control (MAC) address).

Regarding claim 7: Clemenson, modified, discloses the limitation that the Bluetooth mesh network comprises at least two gateway nodes whose signal coverage areas at least partially overlap (see paragraph 0088, for example, which indicates that the access points may be located in the same location or in proximity to one another and thus overlap coverage areas).

Regarding claim 8: Clemenson, modified, discloses the limitation that the generated provisioning data includes a key that defines membership in the Bluetooth mesh network and possession of which grants access to the Bluetooth mesh network (disclosed throughout; see paragraphs 0004 and 0057, for example, which indicates that the network is secured using a key/password; further, as indicated throughout, the provisioning data includes this key/password (see 0057, for example)).  

Regarding claim 9: Clemenson, modified, discloses the limitations of parent claim 1 as indicted above.  Clemenson, modified, further discloses the limitation that the Bluetooth mesh network comprises at least two gateway nodes (see paragraph 0046, for example, which indicates that the network can include a plurality of APs/gateways).  Clemenson does not disclose explicitly the limitation of claim 9 that the destination Bluetooth gateway node is determined based at least in part on signal strengths of the unprovisioned Bluetooth device detected by the at least two gateway nodes.  However, Yeh discloses a Bluetooth mesh network as indicated above.  Further, Yeh discloses selecting routes through the network based on the signal strengths (RSSIs) between the device and the gateway nodes (see paragraphs 0005 and 0029, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clemenson to utilize signal strength information when determining how to connect the unprovisioned device to the network as suggested by Yeh.  The rationale for doing so would have been to improve the reception quality for the network by selecting connections between devices with relatively high signal strength.  

Regarding claim 11: Clemenson, modified, discloses the limitation that the provisioning operation includes delivering a key that grants access to the Bluetooth mesh network to the unprovisioned Bluetooth device (see paragraphs 0004 and 0057, for example, which discloses that the provisioning data includes a key/password that secures the network and thus, the provisioning operation includes delivering this key which grants access to the network).

Regarding claim 13: Clemenson, modified, discloses the limitation: wherein the reported information includes a time associated with when the unprovisioned Bluetooth device was detected in the signal coverage area (see [0016] and [0089], which indicates that the server determines the provisioning information based on a usage time associated with the terminal; clearly, this usage time is reported to the server to be used in this determination).

Regarding claim 14: Clemenson, modified, discloses the limitation: wherein the reported information includes a universally unique identifier associated with the unprovisioned Bluetooth device (see paragraph 0053, for example, which indicates that the universally unique identifier is a media access control (MAC) address).  

Regarding claim 15: Clemenson, modified, discloses the limitations of parent claim 12 as indicted above.  Clemenson does not disclose explicitly the limitation of claim 9 that the reported information includes a signal strength of the unprovisioned Bluetooth device.  However, Yeh discloses a Bluetooth mesh network as indicated above.  Further, Yeh discloses selecting routes through the network based on the signal strengths (RSSIs) between the device and the gateway nodes (see paragraphs 0005 and 0029, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clemenson to utilize signal strength information when determining how to connect the unprovisioned device to the network and to report this information to the server to aid this decision as suggested by Yeh.  The rationale for doing so would have been to improve the reception quality for the network by selecting connections between devices with relatively high signal strength.  

Regarding claim 17: Clemenson, modified, discloses the limitation: wherein the unprovisioned Bluetooth device is located in a home residence (see paragraph 0088, for example, which discloses that the access point can be located in a residential environment such as a home of the user).

Regarding claim 19: Clemenson, modified, discloses the limitation: the Bluetooth mesh network includes at least one other gateway node that is configured to report information to the server node (see paragraph 0046, for example, which indicates that the network can include a plurality of APs/gateways). 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0150362 to Clemenson et al in view of U.S. Patent Application Publication 2019/0037470 to Yeh et al in view of U.S. Patent Application Publication 2005/0271021 to Alemany et al.

Regarding claim 10: Clemenson, modified, discloses the limitations of parent claim 1 as indicated above.  Clemenson does not explicitly disclose the limitations of claim 10 that the Bluetooth mesh network comprises at least two gateway nodes and the destination Bluetooth gateway node is determined based at least in part on priority levels of the at least two gateway nodes.  However, discloses selecting a gateway (access point) based in part on the use of a priority list throughout.  See the abstract, paragraphs 0025-0026 and 0029-0030, and Table 2, for example, which disclose that the CQM priority ranking of access points is used in the determination of the access point selected.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clemenson to select the destination gateway based in part on priority levels as suggested by Alemany.  The rationale for doing so would have been to select the best gateway based on criteria including the priority assigned to each gateway as suggested by Alemany.

Regarding claim 16: Clemenson, modified, discloses the limitations of parent claim 12 as indicated above.  Clemenson does not explicitly disclose the limitations of claim 10 that wherein the memory is further configured to provide the processor with instructions which when executed cause the processor to report a priority level of the gateway node to the server node.  However, discloses selecting a gateway (access point) based in part on the use of a priority list throughout.  See the abstract, paragraphs 0025-0026 and 0029-0030, and Table 2, for example, which disclose that the CQM priority ranking of access points is used in the determination of the access point selected.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clemenson to select the destination gateway based in part on priority levels and to send the priority associated with an access point to the server to aid this determination as suggested by Alemany.  The rationale for doing so would have been to select the best gateway based on criteria including the priority assigned to each gateway as suggested by Alemany.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0150362 to Clemenson et al in view of U.S. Patent Application Publication 2019/0037470 to Yeh et al in view of U.S. Patent Application Publication 2018/0176851 to Lim et al.

Regarding claim 18: Clemenson, modified, discloses the limitations of parent claim 12 as indicated above.  Clemenson does not explicitly disclose the limitations wherein the unprovisioned Bluetooth device is a lamp.  However, Lim discloses a similar system to that in the combination of Clemenson and Yeh in that it involves devices joining a Bluetooth mesh network.  Lim discloses that one of the devices may be a lamp (light bulb) as indicated in [0448]-[0454], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clemenson, modified, to include a lamp/light bulb as part of the network.  The rationale for doing so would have been to enable automated control of the lamp/light bulb by connecting it to a network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0272317 to Singla et al discloses a method for self-configuring a wireless network by sending messages to a central controller.  
U.S. Patent Application Publication 2016/0286474 to Panwar et al discloses a method for locating the nearest Bluetooth beacons.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 4, 2022